Citation Nr: 0028151	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
hemorrhoid surgery.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of right 
knee injury.

4.  Entitlement to service connection for scars, right side 
of face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This appeal arises from a February 1998 
rating decision of the Department of Veterans Affairs (VA), 
New Orleans, Louisiana, regional office (RO).


FINDINGS OF FACT

1.  There is no objective evidence of hemorrhoid surgery or a 
back, knee, or face injury during service; the objective 
evidence shows that degenerative arthritis was first noted in 
1978, and hemorrhoid and facial scarring pathology were first 
noted in the 1990's, approximately 50 years after separation 
from service; these current disabilities have not been 
objectively medically associated with the veteran's period of 
service.

2.  The claims of entitlement to service connection for 
residuals of hemorrhoid surgery, residuals of a back injury, 
residuals of right knee injury, and scars, right side of 
face, are not plausible.

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.





CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims for service connection for residuals of hemorrhoid 
surgery, residuals of a back injury, residuals of right knee 
injury, and scars, right side of face.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset is 
whether the veteran's claims are well grounded; that is, 
whether they are plausible, meritorious on their own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If a claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection for arthritis may be granted if it is shown to be 
present in service or manifest to a degree of 10 percent or 
more within one year from the date of final separation from 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (1999).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran has contended that he underwent hemorrhoid 
surgery during service, and that he injured his back, right 
knee, and face in a train accident during service in the 
Philippines in 1945.  His discharge report indicates that the 
veteran was a munitions worker in New Guinea and Luzon; there 
is no evidence that he participated in combat, thus the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable.  

The Board notes that the veteran's service medical records 
are unavailable and presumed destroyed in a fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
July 1973.  VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
In this regard, the RO sent a letter to the veteran in August 
1997 requesting more information about the unit in which he 
served and places where he received treatment while in 
service.  The veteran responded by filling out the 
appropriate form (NA Form 13055), and, based on this 
information, the RO attempted to obtain additional service 
medical records through the Reconstruction Branch.  The RO 
was able to obtain sick call and morning report records which 
showed instances where the veteran was on sick call but which 
did not provide any information about the nature of the 
illness or condition for which he sought treatment.  
Accordingly, the RO has satisfied the heightened duty to 
assist in this case with regard to the missing service 
medical records, and there is no reason to believe that there 
are other existing records pertaining to the veteran's 
service which have not been obtained.  Indeed, the veteran 
reported in August 1997 that "I do not have any military 
medical records in my possession...I do not know of any 
military buddies that would be living to obtain a certificate 
or affidavit from.  I do not have any evidence in my 
possession to submit to support this claim as I was discharge 
(sic) from the U.S. Army over fifty years ago...."

An October 1978 VA hospitalization report noted scoliosis of 
the spine.  On VA examination in November 1978, a diagnosis 
of degenerative arthritis was made.  There was no indication 
as to which joint or joints this involved.  

A December 1980 VA examination report found inequality of leg 
length, probably congenital, producing a compensatory 
scoliosis with secondary low back pain.  The examiner also 
diagnosed hypertrophic arthritis, lower spine, by history.  
Interestingly, on this examination, the veteran reported an 
injury to his low back and left knee during service.  No 
skin, face, or right knee pathology was found, and the 
examiner did not note any complaints or findings related to 
hemorrhoids.  

VA examinations in April 1997 found the following:  probable 
degenerative arthritis of both knees; status post 
hemorrhoidectomy with recurrence of both internal and 
external hemorrhoids with chronic severe itching; old healed 
abrasions of the right facial area with minor increase in 
pigmentation as compared to the left; and osteoporosis and 
advanced degenerative arthritis and degenerative disc disease 
with chronic pain, scoliosis, and limited mobility of the 
spine.

The first diagnosis of a back or knee disorder (degenerative 
arthritis) in the record appears in 1978.  In 1980, the 
veteran reported a left knee injury in service rather than a 
right.  Hemorrhoids and facial scarring were not noted until 
1997.  While the veteran has reported a history of surgery 
and injuries during service to the VA examiners, his current 
extensive back pathology, right knee arthritis, hemorrhoids, 
and facial scarring have not been objectively medically 
associated with his period of service.  

Degenerative arthritis reported in 1978, more than 30 years 
after the veteran's separation from service, and at a time 
when he was more than 60 years old, would not be considered 
to be indicative of the existence of arthritis to a degree of 
10 percent within the first postservice year so as to warrant 
a presumption of service incurrence.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (1999).

The Board has carefully considered the veteran's statements 
with respect to his claim; however, through his statements 
alone, he cannot meet the burden imposed by section 5107(a) 
merely by presenting his lay statements as to the existence 
of disability and a relationship between that disability and 
his service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, at 611 
(1992).  The Board notes that where the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
in the development of the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The RO informed the veteran 
that his service medical records were not available and that 
he should provide all information/evidence possible to 
support his claim.  As noted above, unlike the situation in 
Robinette, the veteran has not put VA on notice of any 
specific piece of evidence that, if submitted, could make his 
claim well-grounded.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

